325 F.2d 434
UNITED STATES of America, Appellant,v.Neely B. MAYTON et al., Appellees.UNITED STATES of America, Petitioner,v.Honorable Daniel H. THOMAS, United States District Judge, Respondent.
Nos. 21014, 21032.
United States Court of Appeals Fifth Circuit.
Nov. 19, 1963.

Before RIVES, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The desirability of early decisions in these causes occasioned their advancement upon our calendar to November 18, 1963.  Upon the hearing it appeared to the Court that the necessity for further consideration outweighed the advantages that would result from an early decision.  The appellee in No. 21014 and the respondent in No. 21032 were without adequate time for the preparation of a brief and argument upon the hearing.  The Court has concluded that further argument should be had and therefore


2
It is ordered that the above-entitled causes shall be and hereby are continued and will again be set by the Clerk for hearing at some future date.